     Case 1:20-cv-00504 Document 8 Filed 02/17/21 Page 1 of 2 PageID #: 40



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

JACKIE SABASTIAN HARPER,

      Plaintiff,

v.                                        CIVIL ACTION NO. 1:20-00504

WARDEN, FCI MCDOWELL,

      Defendant.

                       MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C.A. § 636(b)(1)(B).       Magistrate Judge Tinsley submitted to

the court his Findings and Recommendation on October 27, 2020, in

which he recommended that the district court dismiss plaintiff’s

case for failure to prosecute.

          In accordance with the provisions of 28 U.S.C.A. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.        The failure of any party to file

such objections constitutes a waiver of such party's right to a de

novo review by this court.        Snyder v. Ridenour, 889 F.2d 1363 (4th

Cir. 1989).

          The parties failed to file any objections to the Magistrate

Judge's Findings and Recommendation within the allotted time

period.    Having reviewed the Findings and Recommendation filed by
   Case 1:20-cv-00504 Document 8 Filed 02/17/21 Page 2 of 2 PageID #: 41



Magistrate Judge Tinsley, the court adopts the findings and

recommendations contained therein.        Accordingly, the court hereby

DISMISSES this matter for failure to prosecute and directs the

Clerk to remove this case from the court’s active docket.

       The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to plaintiff, pro se, and counsel of record.

       IT IS SO ORDERED this 17th day of February, 2021.

                                     ENTER:



                                    David A. Faber
                                    Senior United States District Judge




                                      2
